Frank Hardy, appellant here, brought suit against Glass, appellee, in a justice of the peace court. From judgment in favor of plaintiff an appeal was taken to the circuit court of Franklin county, and the cause was there tried by the court without a jury. No complaint was filed in the circuit court and the case was tried upon the cause of action as filed in the justice of the peace court, which was as follows:
"The plaintiff claims of the defendant the sum of $3 damages done to his crops by Sid Glass' cows, due May 15, 1917."
As stated above, the case was tried by the court without a jury. We have examined the testimony set out in the record, and there was no error on the part of the court in finding for the defendant. Moreover, the complaint which was filed in the justice court, and upon which the case was tried in the circuit court, does not state a substantial cause of action, and would not support a judgment for plaintiff. Clear Creek Lumber Co. v. Robert Duncan, 151 Ala. 433, 44 So. 404; Clear Creek Lumber Co. v. Gossom, 151 Ala. 450. 44 So. 404; Jordan v. N.C. 
St. L. Ry., 131 Ala. 219, 31 So. 566; L.  N. Railroad Co. v. Williams, 113 Ala. 402, 21 So. 938.
There being no error in the record, the judgment of the circuit court is affirmed.
Affirmed.